IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 49208

    STATE OF IDAHO,                             )
                                                )        Filed: November 23, 2022
          Plaintiff-Respondent,                 )
                                                )        Melanie Gagnepain, Clerk
    v.                                          )
                                                )        THIS IS AN UNPUBLISHED
    KERI LYNN MORRIS,                           )        OPINION AND SHALL NOT
                                                )        BE CITED AS AUTHORITY
          Defendant-Appellant.                  )
                                                )

         Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
         County. Hon. Derrick O’Neill, District Judge.

         Judgment of conviction for possession of a controlled substance, affirmed.

         Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
         General, Boise, for respondent.
                   ________________________________________________

HUSKEY, Judge
         Keri Lynn Morris appeals from the judgment of conviction entered upon her conditional
guilty plea to possession of a controlled substance. Morris asserts the district court erred in
denying her motion to suppress. For the reasons set forth below, we affirm.
                                                    I.
                      FACTUAL AND PROCEDURAL BACKGROUND
         Law enforcement received a call from the manager of a business expressing concern about
a woman in the parking lot near a busy road. The caller explained that the woman had possible
drug issues and seemed to be having trouble with her phone.1 Officer Sontag and Officer Sousa
responded to the call around 11:30 a.m., and both made contact with the woman, later identified


1
        Officer Sontag testified that the caller thought Morris was “tweaking,” which is commonly
used slang for someone under the influence of narcotics.
as Morris. Morris was sitting on a curb near the road and told the officers that she was trying to
call someone for a ride but her phone was locked. Morris explained she had been kicked out of a
halfway house the previous night because she failed a drug test and had nowhere to go, so she sat
in the parking lot all night. Morris again told officers that she was trying to call someone for a
ride and could not unlock her phone. Officer Sousa asked Morris for her identification, and Morris
gave him her driver’s license.2 As Morris was handing Officer Sousa her license, she asked, “Am
I in trouble?” Officer Sousa responded, “No, no, we’re just, we’re just here to check on you and
make sure you’re doing okay, alright.” After Morris handed Officer Sousa her license, Officer
Sontag and Officer Morris engaged in additional conversation, with Morris admitting she had used
drugs the previous morning. After additional conversation, Morris consented to a search of her
belongings, which yielded methamphetamine and a syringe. Morris was placed under arrest for
possession of methamphetamine and possession of drug paraphernalia.
       The State charged Morris with felony possession of a controlled substance,
methamphetamine, Idaho Code § 37-2732(c), and misdemeanor possession of drug paraphernalia,
I.C. § 37-2734A. Pursuant to I.C. § 37-2739, the State sought a subsequent offense enhancement
penalty. Morris filed a motion to suppress arguing that she was unlawfully seized when Officer
Sousa asked for her identification and then retained her driver’s license. Morris also argued that
even if the entirety of her encounter with the officers was lawful, her consent to search her property
was an involuntary product of police coercion. The State objected to the motion, arguing that
Morris was not unlawfully detained as Officer Sousa had reasonable suspicion of criminal activity
at the time he asked for Morris’s identification3 and during the limited detention, Morris consented
to the search of her belongings and the consent was valid and voluntarily given.
       The district court did not address whether a limited detention occurred at any point during
the officers’ encounter with Morris and instead concluded Morris “was not arrested nor was her
property seized until after she had given consent to the search of her property and drugs were


2
        As both parties acknowledge, the district court’s factual findings incorrectly attribute this
action to Officer Sontag. The body camera footage and testimony show it was Officer Sousa who
asked for Morris’s identification and then examined her driver’s license.
3
        The State argued the officer had reasonable suspicion Morris was under the influence of a
controlled substance (Idaho Code § 37-2732C), in possession of a controlled substance (I.C. § 37-
2732(c)), or loitering (Boise City Code 5-2-3(A)(2)).
discovered.” The district court concluded Morris freely and voluntarily consented to the search of
her property. Accordingly, the district court denied the motion to suppress.
       Morris entered a conditional guilty plea to felony possession of a controlled substance,
reserving her right to appeal the district court’s denial of her motion to suppress, and the State
dismissed the paraphernalia charge and the subsequent offense enhancement. Morris timely
appeals.
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Morris challenges the district court’s denial of her motion to suppress.4 While Morris
concedes that at the time Officer Sousa asked for her identification, the contact was consensual,
she argues she was detained without reasonable suspicion of criminal activity when Officer Sousa
kept her license while he stood next to her and talked to dispatch and when he walked back to his
patrol car with the license. The State argues that Morris was not detained until Officer Sousa
returned to his patrol car with her driver’s license and at that time, he had reasonable suspicion of
criminal activity. Further, the State asserts that because Morris thereafter consented to a search of
her belongings during her lawful detention, there was no Fourth Amendment violation and the
district court did not err by denying her motion to suppress. In reply, Morris asserts the State’s
argument that she was not detained until Officer Sousa returned to his patrol vehicle with Morris’s


4
        Although Morris asserts a violation of her rights under both the federal and Idaho
constitutions, she has made no argument that Article I, Section 17 of the Idaho Constitution applies
differently or provides greater protection than the Fourth Amendment.
license is unpreserved because the State “did not take that express position in its Objection to
Motion to Suppress and Memo in Support of Objection.” Instead, Morris asserts that in the district
court, the State argued that the officers had reasonable suspicion to detain Morris when Officer
Sousa asked for her identification.
        The Fourth Amendment to the United States Constitution, and its counterpart, Article I,
Section 17 of the Idaho Constitution, guarantee the right of every citizen to be free from
unreasonable searches and seizures. However, not all encounters between the police and citizens
involve the seizure of a person. Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968); State v. Jordan, 122
Idaho 771, 772, 839 P.2d 38, 39 (Ct. App. 1992). Only when an officer, by means of physical
force or show of authority, restrains the liberty of a citizen may a court conclude that a seizure has
occurred. State v. Fry, 122 Idaho 100, 102, 831 P.2d 942, 944 (Ct. App. 1991). A seizure does
not occur simply because a police officer approaches an individual on the street or other public
place, by asking if the individual is willing to answer some questions or by putting forth questions
if the individual is willing to listen. Florida v. Bostick, 501 U.S. 429, 434 (1991); Florida v. Royer,
460 U.S. 491, 497 (1983).
        Thus, an officer may generally ask an individual questions and ask to examine
identification, and in doing so does not constitute a seizure so long as the officer is not on a
“suspicionless fishing expedition,” Utah v. Strieff, 579 U.S. 232, 233 (2016), and does not convey
a message that compliance with the request is required, Fry, 122 Idaho at 102, 831 P.2d at 944.
State v. Couch, 169 Idaho 852, 856, 504 P.3d 388, 392 (Ct. App. 2021). Unless and until there is
a detention, there is no seizure within the meaning of the Fourth Amendment and no constitutional
rights have been infringed. Royer, 460 U.S. at 498.
        An investigative detention is permissible if it is based upon specific articulable facts which
justify suspicion that the detained person is, has been, or is about to be engaged in criminal activity.
State v. Sheldon, 139 Idaho 980, 983, 88 P.3d 1220, 1223 (Ct. App. 2003). An officer may draw
reasonable inferences from the facts in the officer’s possession to support reasonable suspicion,
and those inferences may be drawn from the officer’s experience and law enforcement training.
State v. Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988). The reasonableness
of the suspicion must be evaluated upon the totality of the circumstances at the time of the seizure.
State v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709 (Ct. App. 1999).
       On appeal, the State concedes that a limited detention occurred when Officer Sousa
retained Morris’s license, but that did not occur until the officer returned to his patrol car with
Morris’s license. We do not need to address whether Morris was detained when Officer Sousa
took Morris’s driver license and stood next to her or when he returned to his patrol car with her
license (or whether the State’s position on the issue was preserved) because, at the time Officer
Sousa asked for and examined Morris’s license, the totality of the existing circumstances gave rise
to reasonable suspicion that Morris was, had been, or was about to be engaged in criminal activity.
       Law enforcement was contacted by an individual concerned that Morris was under the
influence of drugs near a busy road and that she might wander into traffic on that road. Officer
Sontag testified that immediately after arriving at the scene, he observed that Morris had rigid body
tone and rigid movements. Officer Sontag also testified that Morris had uncontrollable body
movements, rapid speech, and bruxism in her jaw. Officer Sontag testified that he is a trained drug
abuse recognition expert. Although Officer Sontag used various terms, his testimony as a whole
indicated that at the time Officer Sousa asked for Morris’s identification, her behaviors were
indicative of being under the influence of or of having recently used illegal narcotics, CNS
stimulant, or methamphetamine.5
       Morris argues that her rigid body tone, rigid movements, and other attributes of her
demeanor were consistent with signs of nervousness and cites to State v. Neal, 159 Idaho 919, 367
P.3d 1231 (Ct. App. 2016) for the proposition that indicia of nervousness is of limited significance
in assessing whether the totality of the circumstances gave rise to the officers’ reasonable
suspicion. In Neal, after making contact with Neal during a traffic stop, the officer noted that Neal
was exhibiting signs of anxiousness, later testifying that Neal’s face was wet with sweat, his left
leg was bouncing steadily, he appeared to have difficulty sitting still, and his speech was quick or
rapid. Id. at 921, 924, 367 P.3d at 1233, 1236. On appeal, we held that these nervous behaviors
were of limited significance in establishing the presence of reasonable suspicion for detention,
because it is common for people to exhibit signs of nervousness when confronted with law
enforcement regardless of criminal activity. Id. at 924, 367 P.3d at 1234. Unlike Neal, however,


5
        Morris notes that Officer Sontag “did not specify in his testimony that he had observed all
of those attributes before Ms. Morris handed over her license.” While Morris is correct that Officer
Sontag did not specify exactly when he observed these behaviors, nothing in his testimony
indicates that Morris’s behavior changed during the encounter. Thus, these observations would
apply both at the time Officer Sontag asked for Morris’s license and thereafter.
Morris provides no citation to evidence in the record or other authority that rigid body tone, rigid
movement, uncontrollable body movements, rapid speech, or bruxism in her jaw are consistent
with nervousness or anxiety. Instead, Officer Sontag testified these symptoms were indicative of
being under the influence of a controlled substance, specifically a CNS stimulant or
methamphetamine.
       Additionally, Officer Sontag did not rely solely on Morris’s physical behaviors or
characteristics. In addition to the physical symptoms observed, Morris also told Officer Sousa she
had been kicked out of her halfway house the preceding evening because she failed a urinalysis
test, had no placed to stay, and sat in the parking lot all night. Officer Sontag testified there was a
relationship between being up all night and methamphetamine use. Morris was struggling with
her phone and explained that she was unable to unlock it; Morris told the officers her phone had
been “screwing up a lot” and that she had accidentally called 911. This indicated to Officer Sontag
that Morris was not able to concentrate; and lack of concentration was consistent with being under
the influence of a controlled substance.
       But even if Morris’s physical symptoms were indicative of anxiety or nervousness, the
United States Supreme Court has held that innocent acts, when considered together, can be
sufficiently suspicious so as to justify an investigative detention. United States v. Sokolow, 490
U.S. 1, 9-10 (1989). The totality of the circumstances known to Officer Sousa at the time he
requested Morris’s identification were: (1) the dispatch phone call described Morris’s behavior as
“tweaking”; (2) Morris was kicked out of the half-way house the preceding evening for a failed
urinalysis; (3) Morris’s statement that she had been up all night; (4) Morris’s rigid body tone, rigid
movements, uncontrollable body movements, rapid speech, and bruxism in her jaw; and
(5) Morris’s inability to focus. The totality of the factual circumstances, in conjunction with
Officer Sontag’s training and experience, support a conclusion that Officer Sontag had reasonable
suspicion that Morris was, had been, or was about to be engaged in criminal activity at the time
Officer Sousa asked for Morris’s identification. Thus, the subsequent limited detention was
constitutionally permissible and the methamphetamine and paraphernalia discovered during that
search were admissible evidence.
                                              IV.
                                        CONCLUSION
       The limited detention that occurred after Officer Sousa requested Morris’s driver’s
identification was supported by reasonable suspicion. Morris consented to a search of her
belongings during that limited detention and methamphetamine was discovered. There is no basis
on which to exclude the methamphetamine and, therefore, the district court did not err in denying
Morris’s motion to suppress. The judgment of conviction is affirmed.
       Judge GRATTON and Judge BRAILSFORD CONCUR.